Opinion issued April 7, 2016




                                       In The

                                Court of Appeals
                                      For The

                           First District of Texas
                              ————————————
                               NO. 01-16-00051-CR
                             ———————————
       SAN JACINTO RETIREMENT COMMUNITY, INC., Appellant
                                          V.
                      THE CITY OF BAYTOWN, Appellee


           On Appeal from the County Criminal Court at Law No. 3
                           Harris County, Texas
                        Trial Court Cause No. 5672


                           MEMORANDUM OPINION
      This is an attempted appeal from a municipal court demolition order of real

property belonging to the appellant, San Jacinto Retirement Community, Inc. The

appellee, The City of Baytown, filed a motion to dismiss for lack of jurisdiction. We

agree, grant the motion, and dismiss this appeal for lack of jurisdiction.
      On August 26, 2015, the appellee obtained from the Municipal Court of

Record in the City of Baytown an order declaring a building that appellant owned

was substandard and ordering its demolition. See TEX. LOC. GOV’T CODE ANN. §

214.001(a)(1) (West Supp. 2015) (stating that “[a] municipality may, by ordinance,

require the . . . demolition of a building that is: (1) dilapidated, substandard, or unfit

for human habitation and a hazard to the public health, safety, and welfare”).

Appellant could have sought initial appellate review only by filing a verified petition

in the district court within thirty days of receipt of the order. See id. § 214.0012(a)

(West Supp. 2015) (“Any owner . . . of property . . . aggrieved by an order of a

municipality issued under Section 214.001 may file in district court a verified

petition . . .” which “must be filed by an owner . . . within 30 calendar days after the

respective date[] a copy of the final decision of the municipality is . . . mailed to

them”). Instead, appellant attempted to appeal the civil demolition order to the

county criminal court at law, which dismissed the appeal for lack of jurisdiction in

an opinion and order signed on December 10, 2015.

      On December 28, 2015, appellant timely filed a notice of appeal from the

county criminal court at law’s order. On March 4, 2016, appellee filed this motion

to dismiss this appeal, primarily for lack of jurisdiction because the civil demolition

order from municipal court could only have been initially appealed to the district




                                            2
court.1 More than ten days has passed, but appellant has not filed a response. See

TEX. R. APP. P. 10.3(a).

      This is a criminal appeal because appellant challenges the county criminal

court at law’s order. The right to appeal in criminal cases is conferred by the

legislature, and a party may appeal only from judgments of conviction or

interlocutory orders authorized as appealable. See TEX. CODE CRIM. PROC. ANN. art.

44.02 (West Supp. 2015); TEX. R. APP. P. 25.2(a)(2); see also Ragston v. State, 424
S.W.3d 49, 52 (Tex. Crim. App. 2014).

      In this case, appellant is not appealing from a judgment of conviction or

appealable interlocutory order. Instead, appellant attempts to appeal from the county

criminal court at law’s dismissal of an appeal from a municipal court of record’s

civil demolition order. However, an appellant only has the right to appeal from a

municipal court of record to this Court if there was a fine over $100.00 assessed

against appellant and the court below affirmed the judgment or the sole issue is the

constitutionality of the statute or ordinance. See Flores v. State, 462 S.W.3d 551,

552 (Tex. App.—Houston [1st Dist.] 2015, no pet.) (dismissing for want of

jurisdiction appeals from county criminal court’s judgment dismissing municipal

court judgments because fines were $100.00 and “sole issue” was not


1
      Appellee also moved to dismiss for lack of standing because the property in question
      was sold on December 1, 2015. Because we lack jurisdiction on other grounds, we
      need not analyze whether appellant also lacks standing.
                                           3
constitutionality) (citing, inter alia, TEX. GOV’T CODE ANN. § 30.00027(a) (Vernon

Supp. 2014)). Here, because no fine was assessed against appellant and the court

below dismissed the appeal, and appellant did not raise a constitutionality challenge,

this Court lacks subject matter jurisdiction over this appeal.2

                                   CONCLUSION
      Accordingly, we grant the appellee’s motion and dismiss this appeal for want

of jurisdiction. See TEX. R. APP. P. 43.2(f). We dismiss any other pending motions

as moot.

                                    PER CURIAM
Panel consists of Chief Justice Radack and Justices Keyes and Higley.
Do not publish. TEX. R. APP. P. 47.2(b).




2
      Moreover, because Harris County criminal courts at law lack jurisdiction to consider
      civil appeals from municipal courts of record, we similarly lack jurisdiction. See
      TEX. GOV’T CODE ANN. § 25.1033(a) (West Supp. 2015) (stating that “[a] county
      criminal court at law in Harris County has . . . appellate jurisdiction in appeals of
      criminal cases from . . . municipal courts in the county.”) (emphasis added).
                                            4